August 6, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       MILESTONE OPERATING, INC., AND DSTJ, L.L.P., Appellants

NO. 14-09-00765-CV                          V.

                  EXXON MOBIL CORPORATION, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of APPELLEE signed June
1 2009, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with
our Memorandum Opinion on Remand.

    We further order that all costs incurred by reason of this appeal be paid by
APPELLEE.

      We further order this decision certified below for observance.